Name: COMMISSION REGULATION (EEC) No 1670/93 of 29 June 1993 amending Regulation (EEC) No 646/92 establishing the forecast supply balance and Community aid for the supply to French Guiana of products falling within CN codes 2309Ã 90Ã 31, 2309Ã 90Ã 33, 2309Ã 90Ã 41, 2309Ã 90Ã 43, 2309Ã 90Ã 51 and 2309Ã 90Ã 53 used in feedingstuffs
 Type: Regulation
 Subject Matter: agricultural structures and production;  America;  economic policy;  agricultural activity;  trade
 Date Published: nan

 30 . 6. 93No L 158/30 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1670/93 of 29 June 1993 amending Regulation (EEC) No 646/92 establishing the forecast supply balance and Community aid for the supply to French Guiana of products falling within CN codes 2309 90 31 , 2309 90 33, 2309 90 41 , 2309 90 43 , 2309 90 51 and 2309 90 53 used in feedingstuffs 1992/93 marketing years on the basis of feedingstuffs reuqirements ; whereas the supply balance should be drawn up for the 1993/94 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments (FOD) ('), as amended by Commission Regulation (EEC) No 3714/92 (2), and in particular Article 3 (5) thereof, Whereas Article 3 of Regulation (EEC) No 3763/91 intro ­ duces, for the 1991 /92 to 1993/94 marketing years, an exemption scheme for duties on imports as well as aid for the supply by the rest of the Community of certain cereal products used in feedingstuffs ; Whereas Commission Regulation (EEC) No 646/92 (3) establishes the forecast supply balance for those products for the department of French Guiana for the 1991 /92 and HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 646/92 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 July 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 June 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 356, 24. 12. 1991 , p. 1 . (2) OJ No L 378, 23. 12. 1992, p. 23. (3) OJ No L 69, 14. 3 . 1992, p. 29 . 30 . 6 . 93 Official Journal of the European Communities No L 158/31 ANNEX Supply balance for certain products used in feedingstuffs for French Guiana for the , 1993/94 marketing year (in tonnes per marketing year) CN code 1993/94 2309 90 31 \ 2309 90 41 I 6 200 2309 90 51 J 2309 90 33 2309 90 43 ? 300 2309 90 53 ) Total 6 500